DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mofield (U.S. 7,336,082 B1).
Regarding claim 1, Mofield discloses as seen in Fig. 1, a parasitic emulator for testing electrical circuits on a trailer having a 7-way electrical connector plug 22 and an onboard electro-chemical battery 300 having both positive and ground terminals (see column 4, lines 7-25), said parasitic emulator comprising: a housing 12; a seven-way RV-type connector socket 22 mounted on an exterior surface of the housing 12 into which 20 of the trailer (see column 2, lines 36-67), said mating of the connector plug 22 with the connector socket providing both a positive connection and a ground connection via ground wire 32 to the trailer battery 300 (see column 3, lines 4-18); and a selector switch 401-405 (as seen in Fig. 4, column 4, lines 30-42) mounted on an exterior surface of the housing 12, which receives battery power 300 from one of seven terminals in the 7-way electrical connector socket 22 (see column 4, lines 7-42), and which can selectively provide power to other terminals in the 7-way electrical connector socket associated with various electrical circuits (see Fig. 3, wherein a volt meter 320 can indicate the voltage of power that is being supplied to the tester 10. There is a probe wire 30 connected to a stationary contact 330. The stationary contact 330 mates with a rotary contact 332 such that power is constantly supplied to the probe 30) on the trailer so that each of those circuits can be tested for functionality when the connector plug is inserted into the connector socket (see Figs. 3-6, wherein the power source 300 provides power to the  plugs and one of the connectors 20, 22, 24 into a trailer lighting circuit and then activates the switches 401-406 in any desired sequence to test the corresponding lighting circuit, column 4, lines 5-67).
As to claim 2, Mofield discloses which further comprises a voltmeter 320 mounted on an exterior surface of the housing 12, which provides a readout of trailer battery voltage (see column 4, lines 15-18). 

As to claim 3, Mofield which further comprises a first light-emitting-diode (there are 6 LED lights 40-46 which connected to battery power 300, see Figs. 2-3) circuit which will illuminate a first LED when the first LED circuit is connected to trailer battery power 300 and trailer battery voltage 310 is sufficient for trailer circuit testing to proceed (see column 3, lines 30-55).
As to claim 4, Mofield which further comprises a second LED circuit (there are 6 LED lights 40-46 which connected to battery power 300, see Figs. 2-3) which will illuminate a second LED when the second LED circuit is connected to trailer battery power 300 and trailer voltage 310 is insufficient for trailer circuit testing to proceed (see column 3, lines 30-55).
As to claim 5, Mofield which further comprises positive and ground charging posts (a battery charger with battery cables 410, 412 showing in FIG. 4 ) mounted on an exterior surface of the housing 12, said ground charging post via ground wire 32 providing an electrical connection to the trailer battery’s ground terminal through the mating of the connector plug 20 and the connector socket 20-24, and said positive charging post via cable 410-412 providing an electrical connection to the trailer battery’s positive terminal through the same mating of the connector plug and the connector socket (see column 4, lines 7-27).
As to claim 7,  Mofield discloses a keyed ON/OFF switch 302 positioned between a positive terminal 30 of the connector socket 310 and a voltage input 300 to the selector switch (see Fig. 3).
As to claim 8,  Mofield discloses a current protection device 19 positioned between the ON/OFF switch 302 and the positive terminal of the connector socket 20, said current protection device being selected from the group consisting of a replaceable fuse 23, an automatically resetting fuse, and a circuit breaker (see column 3 line 55 to column 4 line 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mofield (U.S. 7,336,082 B1) in view of Dome et al. (U.S. 2016/0209452 A1).
As to claims 6, Mofield fail to disclose a diode in series with the positive charging post and a positive terminal of the connector socket, said diode preventing a discharge of voltage from the positive charging post that might damage electrically-powered medical devices, such as a pacemaker, that a tester might be wearing.
Dome et al. disclose a similar invention having a diode D1 of Fig. 1 in series with the positive charging post and a positive terminal of the connector socket, said diode preventing a discharge of voltage from the positive charging post that might damage electrically-powered medical devices, such as a pacemaker, that a tester might be wearing (see pars. 0039-0042).  
see Dome’s pars. 0044-0047).
Regarding claim 9, Mofield discloses as seen in Fig. 1, a parasitic emulator for testing electrical circuits on a trailer having a 7-way electrical connector plug 22 and an onboard electro-chemical battery 300 having both positive and ground terminals (see column 4, lines 7-25), said parasitic emulator comprising: a housing 12; a seven-way RV-type connector socket 22 mounted on an exterior surface of the housing 12 into which mates with the 7-way electrical connector plug 20 of the trailer (see column 2, lines 36-67), said mating of the connector plug 22 with the connector socket providing both a positive connection and a ground connection via ground wire 32 to the trailer battery 300 (see column 3, lines 4-18); and a selector switch 401-405 (as seen in Fig. 4, column 4, lines 30-42) mounted on an exterior surface of the housing 12, which receives battery power 300 from one of seven terminals in the 7-way electrical connector socket 22 (see column 4, lines 7-42), and which can selectively provide power to other terminals in the 7-way electrical connector socket associated with various electrical circuits (see Fig. 3, wherein a volt meter 320 can indicate the voltage of power that is being supplied to the tester 10. There is a probe wire 30 connected to a stationary contact 330. The stationary contact 330 mates with a rotary contact 332 such that power is constantly supplied to the probe 30) on the trailer so that each of those circuits can be tested for functionality when the connector plug is inserted into the connector socket (see Figs. 3-6, wherein the power source 300 provides power to the  plugs and one of the connectors 20, 22, 24 into a trailer lighting circuit and then activates the switches 401-406 in any desired sequence to test the corresponding lighting circuit, column 4, lines 5-67); Mofield further discloses a current protection device 19 positioned between the ON/OFF switch 302 and the positive terminal of the connector socket 20, said current protection device being selected from the group consisting of a replaceable fuse 23, an automatically resetting fuse, and a circuit breaker (see column 3 line 55 to column 4 line 5).
Mofield fail to disclose a diode in series with the positive charging post and a positive terminal of the connector socket, said diode preventing a discharge of voltage from the positive charging post that might damage electrically-powered medical devices, such as a pacemaker, that a tester might be wearing.
Dome et al. disclose a similar invention having a diode D1 of Fig. 1 in series with the positive charging post and a positive terminal of the connector socket, said diode preventing a discharge of voltage from the positive charging post that might damage electrically-powered medical devices, such as a pacemaker, that a tester might be wearing (see pars. 0039-0042).  
see Dome’s pars. 0044-0047).
As to claim 10, Mofield discloses which further comprises a voltmeter 320 mounted on an exterior surface of the housing 12, which provides a readout of trailer battery voltage (see column 4, lines 15-18). 
As to claim 11, Mofield which further comprises a first light-emitting-diode (there are 6 LED lights 40-46 which connected to battery power 300, see Figs. 2-3) circuit which will illuminate a first LED when the first LED circuit is connected to trailer battery power 300 and trailer battery voltage 310 is sufficient for trailer circuit testing to proceed (see column 3, lines 30-55).
As to claim 12, Mofield which further comprises a second LED circuit (there are 6 LED lights 40-46 which connected to battery power 300, see Figs. 2-3) which will illuminate a second LED when the second LED circuit is connected to trailer battery power 300 and trailer voltage 310 is insufficient for trailer circuit testing to proceed (see column 3, lines 30-55).
As to claim 13,  Mofield discloses further comprises wherein said voltmeter 310 and said first and second LEDs 40-46 are mounted on a top exterior surface of the housing so that they are readily visible by a tester (see Figs. 2-3).
As to claim 14, Mofield discloses a current protection device 19 positioned between the ON/OFF switch 302 and the positive terminal of the connector socket 20, said current protection device being selected from the group consisting of a replaceable fuse 23, an automatically resetting fuse, and a circuit breaker (see column 3 line 55 to column 4 line 5).
As to claim 15, Mofield discloses wherein said housing 12 includes a plurality of mounting lugs which enable the parasitic emulator to be permanently mounted on the trailer (see column 3, lines 30-65).
Regarding claim 16, Mofield discloses parasitic emulator for testing electrical circuits on a trailer having a 7-way electrical connector plug and an onboard electro-chemical battery having both positive and ground terminals, said parasitic emulator comprising:
a watertight housing 12; a seven-way RV-type connector socket 22 mounted on an exterior surface of the housing 12 into which mates with the 7-way electrical connector plug 20 of the trailer (see column 2, lines 36-67), said mating of the connector plug 22 with the connector socket providing both a positive connection and a ground connection via ground wire 32 to the trailer battery 300 (see column 3, lines 4-18); and a rotary selector switch 401-405 (as seen in Fig. 4, column 4, lines 30-42) mounted on an exterior surface of the housing 12, which receives battery power 300 from one of seven terminals in the 7-way electrical connector socket 22 (see column 4, lines 7-42), and which can selectively provide power to other terminals in the 7-way electrical connector socket associated with various electrical circuits (see Fig. 3, wherein a volt meter 320 can indicate the voltage of power that is being supplied to the tester 10. There is a probe wire 30 connected to a stationary contact 330. The stationary contact 330 mates with a rotary contact 332 such that power is constantly supplied to the probe 30) on the trailer so that each of those circuits can be tested for functionality when the connector plug is inserted into the connector socket (see Figs. 3-6, wherein the power source 300 provides power to the  plugs and one of the connectors 20, 22, 24 into a trailer lighting circuit and then activates the switches 401-406 in any desired sequence to test the corresponding lighting circuit, column 4, lines 5-67), and said positive charging post providing an electrical connection to the 22 and the connector socket 20 (see Fig. 8, wherein connector 20 and FIG. 8B showing opposite end panel 15. Note the panel 14 includes holes 801 that allow for passage of wires 30 and 32 through the housing 12).
Mofield fail to disclose a diode in series with the positive charging post and a positive terminal of the connector socket, said diode preventing a discharge of voltage from the positive charging post that might damage electrically-powered medical devices, such as a pacemaker, that a tester might be wearing.
Dome et al. disclose a similar invention having a diode D1 of Fig. 1 in series with the positive charging post and a positive terminal of the connector socket, said diode preventing a discharge of voltage from the positive charging post that might damage electrically-powered medical devices, such as a pacemaker, that a tester might be wearing (see pars. 0039-0042).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test system taught by Mofield to be able to add a diode as taught by Dome et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to provide enough power to a trailer in the case trailer does not have an on-board battery, its electrical circuits may still be testing by connecting the output cables of charger to the positive charging post and to the negative charging post (see Dome’s pars. 0044-0047).
As to claim 17,  Mofield discloses a keyed ON/OFF switch 302 positioned between a positive terminal 30 of the connector socket 310 and a voltage input 300 to the selector switch (see Fig. 3).
As to claim 18,  Mofield discloses a current protection device 19 positioned between the ON/OFF switch 302 and the positive terminal of the connector socket 20, said current protection device being selected from the group consisting of a replaceable fuse 23, an automatically resetting fuse, and a circuit breaker (see column 3 line 55 to column 4 line 5).
As to claim 19,  Mofield which further comprises a first light-emitting-diode (there are 6 LED lights 40-46 which connected to battery power 300, see Figs. 2-3) circuit which will illuminate a first LED when the first LED circuit is connected to trailer battery power 300 and trailer battery voltage 310 is sufficient for trailer circuit testing to proceed (see column 3, lines 30-55), and said second LED circuit illuminating a second LED when the second LED circuit is connected to trailer battery power and trailer voltage is insufficient for trailer circuit testing to proceed (see column 3, lines 30-44).
As to claim 20, Mofield discloses wherein said housing 12 includes a plurality of mounting lugs which enable the parasitic emulator to be permanently mounted on the trailer (see column 3, lines 30-65).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

Examiner: 	/Trung Nguyen/-Art 2866
			June 18, 2021.

/MELISSA J KOVAL/           Supervisory Patent Examiner, Art Unit 2866